Case: 09-50514     Document: 00511205582          Page: 1    Date Filed: 08/17/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 17, 2010
                                     No. 09-50514
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ARMANDO JIMENEZ-OROZCO,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 2:08-CR-651-1


Before DAVIS, SMITH, and WIENER, Circuit Judges.
PER CURIAM:*
        Armando Jimenez-Orozco (Jimenez) appeals from his 57-month sentence
for illegal reentry; his sentence fell at the bottom of the guidelines range. He
argues that the sentence is unreasonable because the district court failed to
explain its reasons for denying his request for a below-guidelines sentence.
        Because Jimenez did not object to his sentence in the district court, we
review for plain error. See United States v. Peltier, 505 F.3d 389, 391-92 (5th
Cir. 2007). The district court’s comments indicate that it considered Jimenez’s

       *
        Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50514   Document: 00511205582 Page: 2       Date Filed: 08/17/2010
                                No. 09-50514

arguments but also took into account his history and the need to deter him from
committing further crimes against the public in the future.      See 18 U.S.C.
§ 3553(a); Gall v. United States, 552 U.S. 38, 51 (2007). The district court was
not required to engage in “robotic incantations that each statutory factor has
been considered.” United States v. Smith, 440 F.3d 704, 707 (5th Cir. 2006)
(internal quotation marks and citation omitted). The within-guidelines sentence
is presumed to be substantively reasonable. See United States v. Alonzo, 435
F.3d 551, 554 (5th Cir. 2006).       This court has previously affirmed as
substantively reasonable sentences within the guidelines range in other illegal
reentry cases when defendants raised similar arguments for below-guidelines
sentences. See United States v. Gomez-Herrera, 523 F.3d 554, 565 (5th Cir.
2008); United States v. Rodriguez, 523 F.3d 519, 526 (5th Cir. 2008).
      AFFIRMED.




                                       2